Citation Nr: 0215230	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for status postoperative 
lobectomy of non-small cell carcinoma of the left lung as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1957 to 
February 1963.  His claim initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  The 
Board remanded the case to the RO in March 2001 for 
additional development.  To the extent possible, that 
development has been completed and the case is once again 
before the Board. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran also has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  The veteran is not shown to have been exposed to ionizing 
radiation during service.

3.  There is no competent medical evidence of a nexus between 
the veteran's non-small cell carcinoma of the left lung and 
his period of military service.


CONCLUSION OF LAW

Non-small cell carcinoma of the left lung was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, as amended by 67 Fed. 
Reg. 3612-3616 (Feb. 14, 2002), 3.311, as amended by 67 Fed. 
Reg. 3612-3616 (Jan. 25. 2002) (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The RO has obtained 
medical records from Dekalb Memorial Hospital, and the 
veteran was afforded a VA compensation examination in January 
1997.  As will be discussed below, all development mandated 
by 38 C.F.R. § 3.311 has be completed.  In particular, VA has 
made several attempts to obtain a dose estimate concerning 
the veteran's level of radiation exposure in service from 
various agencies.  Under these circumstances, no further 
assistance to the veteran is required. 

The Board further observes that the discussions in the rating 
decision of February 1999, the statement of the case issued 
in August 1999, the Board's March 2001 remand, the 
supplemental statement of the case issued in July 2002, and 
various letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his claim.  
Letters by the RO dated December 1997 and April 2001 also 
notified the veteran of the evidence he should obtain and 
which evidence VA would obtain to prove his claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The Board thus finds that further development of the record 
is not necessary, and that because there is no substantiating 
evidence which has not been provided, further advisement 
under 38 U.S.C. § 5103(a) is not required.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran claims that he was exposed to high doses of 
radioactive fallout in 1957 while stationed at Wendover Air 
Force Base in Utah, and that he developed small-cell 
carcinoma of the left lung as a result thereof.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection may be granted for any disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for a 
disability which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation do not 
include lung cancer.  Id.  A "radiation-exposed" veteran is 
one who participated in a radiation-risk activity.  A 
"radiation-risk activity" includes the onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  "Onsite participation" means presence at the test 
site, or performance of military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. §3.309 (d)(3).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  "Radiogenic diseases" under this regulation include 
lung cancer.  38 C.F.R. § 3.311(b).  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.               § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted from 
in-service radiation exposure.

In this case, the evidence reflects that the veteran did not 
participate in a radiation-risk activity in service, and, 
therefore, is not a radiation-exposed veteran.  In support of 
his claim, the veteran submitted a newspaper article entitled 
"Fallout Hit States in the West Worst."  This article 
states that nuclear testing in Nevada during the 1950's 
caused significant radioactive fallout in other nearby 
states, including Utah.  Nevertheless, the Defense Special 
Weapons Agency found no evidence to suggest that the veteran 
participated in atmospheric nuclear testing during his 
military service.  

In a May 1998 letter, that agency noted that the veteran was 
assigned to the 4432nd Air Base Squadron while stationed at 
Wendover Air Force Base (AFB) from April 22 until December 
25, 1957.  It was reported that the government conducted 
Operation PLUMBBOB at the Nevada Test Site (NST) from May 28 
until October 22, 1957.  Morning Reports for the veteran's 
unit do not reveal that he had any temporary duty to the NST, 
and unit histories from the 9th Air Force do not show that 
the squadron played any role in Operation PLUMBBOB.  It was 
also noted that locations south of Wendover AFB received 
fallout during Operation PLUMBBOB, but there was no available 
record of radiologically significant fallout at the base.  
The NTS was located approximately 250 miles southwest of 
Wendover AFB.  In summary, the Defense Special Weapons Agency 
determined that records did not document the veteran's 
participation in atmospheric nuclear testing during his 
military service, and a careful search of available dosimetry 
data found no record of radiation exposure for the veteran. 

The Defense Special Weapons Agency then indicated that the 
Nuclear Test Personnel Review (NTPR) was not responsible for 
preparing these dose estimates, and suggested that further 
inquiry be made to HQ Air Force Medical Operations Agency at 
Bolling Air Force Base in Washington, DC, which was 
responsible for maintaining occupational dosimetry date for 
Air Force personnel.  As a result, VA requested information 
from that agency concerning the veteran's dose estimate.  In 
correspondence dated April 2002, the HQ Air Force Medical 
Operations Agency stated that a search of the veteran's name 
and social security number in the USAF Master Radiation 
Exposure Registry provided no external or internal exposure 
data.  They explained that, "even though our radiation 
exposure records date back to 1947, there appear to have been 
multiple occurrences in the earlier days of occupational 
radiation exposure monitoring when records were apparently 
maintained at the individual unit or base level and were 
never forwarded for enclosure in the Air Force's central 
records.  In some cases, earlier exposure records were 
maintained only in the individual's military health records, 
as was the DD Form 1141."  The Board points out that the 
veteran's service medical records make no reference to 
radiation exposure.  The veteran also submitted a statement 
in May 2001 in which he explained that he was never tested 
for radiation exposure during his assignment at Wendover AFB 
and that no dosimetry data was ever recorded. 

It is thus evident that the veteran did not participate in a 
radiation-risk activity.  Hence, VA is not required to refer 
the case to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c); see 
Wandel v West, 11 Vet. App. 200, 204-05 (1998).  Absent his 
participation, there is no presumption and the veteran must 
provide evidence that his lung cancer is related to service.  
No such evidence has; however, been submitted.  The veteran's 
service medical records make no reference to cancer in 
general or a tumor of the left lung.  In fact, the record 
shows that the veteran's cancer was first detected many years 
after service.  A computed tomography (CT) scan performed at 
Dekalb Memorial Hospital in June 1996 revealed a large mass 
in the left lower lung field.  After the tumor was removed, 
radiographs showed pleural reactive changes of the left lung 
base.  At a VA compensation examination in January 1997, it 
was noted that the veteran's tumor was removed at Parkview 
Hospital.  Under the diagnosis section, the examiner noted 
"status post removal of a tumor, left lung, not known if 
this was benign or malignant."  The examiner, however, did 
not offer an opinion concerning the etiology or date of onset 
of the veteran's tumor.

Based on these findings, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for status postoperative lobectomy of 
non-small cell carcinoma of the left lung.  No evidence 
documents that the veteran participated in nuclear testing 
during his military service, and a search of available 
dosimetry data found no record of radiation exposure for the 
veteran.  His claim of exposure is a general one of being in 
an area where he claims wind carried fallout from the 
testing, but there is no evidence to substantiate any actual 
exposure.  Furthermore, no medical evidence indicates that 
the veteran's non-small carcinoma of the left lung is in any 
way related to service.  Despite the veteran's assertions 
that his lung cancer was caused by radiation exposure while 
in service, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
the presence of this claimed disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's statements 
concerning the etiology of his non-small cell carcinoma are 
of limited probative value, particularly in the absence of 
any evidence to substantiate his claim of general exposure 
and the medical evidence which fails to show any such 
relationship.  

The Board also finds that an additional VA examination to 
determine whether his lung cancer is related to service would 
serve no useful purpose.  Because the veteran's tumor was 
first identified many years after service and without 
evidence of exposure, any medical opinion concerning the 
etiology or date of onset would be highly speculative.  See 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
also points out that the facts of this case are different 
than the facts in Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002), in which the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  In Charles, the Court emphasized that the veteran 
was competent to testify regarding the ringing in his ears 
since service because such condition was capable or lay 
observation.  Unlike tinnitus, however, lung cancer is not 
capable of lay observation. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for non-small cell carcinoma of the left lung.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Accordingly, the appeal is 
denied.

ORDER

Service connection for status postoperative lobectomy of non-
small cell carcinoma of the left lung as a result of exposure 
to ionizing radiation is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

